Citation Nr: 0333810	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  03-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury.  

2.  Entitlement to service connection for peripheral 
neuropathy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.  He was a prisoner of war of the German 
government from August 5, 1944 to May 4, 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for cold injury, peripheral neuropathy and a 
psychiatric disorder to include post-traumatic stress 
disorder.  The veteran submitted a timely notice of 
disagreement within the denial of service connection for 
peripheral neuropathy and the RO issued a statement of the 
case addressing that issue.  

On review of the file, the Board concludes that an appeal of 
the denial of service connection for cold injury residuals is 
also before the Board.  The notice of the original denial of 
the service connection claims was mailed on June 17, 2002.  
The veteran's substantive appeal as to the peripheral 
neuropathy issue, VA Form 9, received on June 6, 2003, is 
replete with references to exposure to cold in service and 
may properly be construed as a timely notice of disagreement 
with the denial of service connection for residuals of cold 
injury.  In any event, since is clear that the veteran 
attributes the peripheral neuropathy to exposure to cold in 
service, the issue of service connection for cold injury 
residuals is inextricably intertwined with the issue of 
entitlement to service connection for peripheral neuropathy.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994).  The RO must provide the veteran with a statement of 
the case on this issue.  Manlincon v. West, 12 Vet. App. 238 
(1998).

At the request of the veteran's representative, the veteran's 
appeal has been advanced on the Board's docket.  




REMAND

Following review of the claims file, the Board finds that, 
for the reasons that follow, additional RO actions are 
necessary before the issues on appeal may be reviewed by the 
Board.  

Adequacy of VCAA notices 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period specified in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court reached a conclusion similar to that stated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9) which held that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Pursuant to the VCAA, the RO sent the veteran a letter in 
January 2002 to provide the notice required by the new law.  
However, the letter specified a 30-day reply period and did 
not clearly explain that further adjudication of the claims 
must be deferred until the full year allowed by statute had 
expired.  By failing to fully apprise the veteran of his 
statutory rights, the letter was misleading under the 
guidelines established by the PVA decision.  

Therefore, since the case is being remanded for additional 
evidentiary development involving the claim, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, the law allows him a 
full year in which to respond to a VCAA notice.  

Development of the evidence 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  
Follow-up action may be required.  

The basis for the RO's denial of service connection for 
peripheral neuropathy was based on a finding that current 
medical evidence, in particular the report of an April 2002 
VA examination, did not establish the existence of current 
disability due to peripheral neuropathy.  However, the 
evidence submitted by the veteran includes a brief one-line 
statement from a private physician, D. D. Coultas, M.D., that 
the veteran has diminished sensation in his feet secondary to 
peripheral neuropathy.  In his notice of disagreement, the 
veteran reported that his doctor did not believe that the VA 
examination was adequate.  When the service connection claim 
is ultimately readjudicated on the merits, it will be 
necessary for the RO to assess the relative credibility and 
probative value of the conflicting medical opinions of 
record.  Therefore, the Board believes that the veteran 
should be accorded an opportunity to submit copies of Dr. 
Coultas's complete office file and obtain a further statement 
from Dr. Coultas that sets forth the findings and reasoning 
that support his stated conclusion as to the existence of 
peripheral neuropathy and that expresses an opinion as to its 
etiology.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The veteran should be given a further 
opportunity to identify all medical 
providers, both VA and non-VA, including 
physicians, hospitals, or clinics from 
which he has received examination or 
treatment for peripheral neuropathy 
and/or cold injury residuals since 
separation from service.  The RO should 
take appropriate steps to obtain all 
available documentation from the 
providers identified by the veteran.  

2.  The veteran should be accorded an 
opportunity to submit a supplemental 
report from Dr. Coultas that sets forth 
the findings and reasoning that support 
his conclusion that the veteran has 
peripheral neuropathy and that provides 
an opinion as to the etiology of the 
disorder.  

3.  The RO should review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations (including any 
physical examinations deemed necessary) 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for residuals of cold injury 
and peripheral neuropathy.  If the former 
determination is adverse to the veteran, 
he and his representative should be 
provided with a statement of the case and 
advised that a substantive appeal must be 
filed to obtain appellate review of this 
issue.  If the latter determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to satisfy the requirements of the law and 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


